DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
It is believed that the claimed subject matter does not correspond to the disclosure of the specification for the following reasons.  Claim 1 recites the limitation “a first plurality of metal contact fingers, each of the first plurality of metal contact fingers coupled to one or more first diffusion regions on the backside of the solar cell”, which means that the plurality of first metal contact fingers are connected to the doped regions on the backside of the solar cell that have the same conductivity.  Claim 1 further recites the limitation “at least one contact pad on the first edge of the solar cell electrically coupled to the first plurality of metal contact fingers”, which means the first metal contact fingers, coupled to the diffusion regions of the same conductivity, are coupled to the contact pad on the first edge.  Claim 1 further recites “wherein at least one of the first plurality of metal contact fingers comprises a wrap-around metal finger that passes between the first edge of the solar cell and the at least one contact pad”, which means the wrap around metal finger is coupled to the diffusion region on the backside of the solar cell that have the same conductivity as those coupled to the plurality of first metal contact fingers because the claim requires “the first plurality of metal contact fingers comprises a wrap-around metal finger that passes between the first edge of the solar cell and the at least one contact pad” (emphasis added).  This is the opposite of what is disclosed in the specification.  Paragraph [0042] of the specification discloses that the wrap-around finger is coupled to the diffusion region that has the opposite conductivity from those coupled to the first plurality of metal contact fingers in the following statement “As shown in FIGS. 2A-2C, the solar cell can include a first plurality of metal contact fingers 20 (e.g., interdigitated n-metal contact fingers) (emphasis added) and a second plurality of metal contact fingers 30 (e.g., interdigitated p-metal contact fingers)” and paragraph [0043] of the specification discloses “Thus, in an example, the second plurality of metal contact fingers 30 and 60 can electrically connect to p-type diffusion regions of the solar cell to the other, opposite, contact pads on the positive edge portion of the solar cell” (emphasis added).  This is further evidenced in fig. 2A that shows the wrap-around metal finger 60 has the same color as that of the second plurality of metal contact fingers 30 and not the color of the first plurality of metal contact fingers 20.
In other words, the specification discloses the wrap-around metal finger is coupled to a diffusion region of the solar cell that has an opposite conductivity to those coupled to the first plurality of metal contact fingers; whereas, the claim requires the wrap-around metal finger is coupled to a diffusion region of the solar cell that has the same conductivity as those coupled to the first plurality of metal contact fingers.

Claim Rejections - 35 USC § 112
Claim 7 recites the limitation "the insulating material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by De Ceuster (US 2008/0223437).
Addressing claims 1, 5 and 8, De Ceuster discloses the solar cell (fig. 7) comprising:
	a first plurality of metal contact fingers 404 coupled to one or more first diffusion regions (p-type diffusion regions) on the backside of the solar cell [0027];
	at least one contact pad 405-6 on a first edge (please see annotated fig. 7 below) of the solar cell electrically coupled to the first plurality of metal contact fingers (fig. 7); and
	a second plurality of metal contact fingers 403 coupled to the n-type diffusion regions [0027],
	wherein at least one of the first plurality of metal contact fingers comprises a wrap-around metal finger that passes between the first edge of the solar cell and the at least one contact pad (please see annotated fig. 7 below).

    PNG
    media_image1.png
    414
    416
    media_image1.png
    Greyscale
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/08/2021